32 So. 3d 121 (2009)
Arturo M. ORTUNO, Appellant,
v.
STATE of Florida, Appellee.
No. 2D08-4720.
District Court of Appeal of Florida, Second District.
November 13, 2009.
James Marion Moorman, Public Defender, and Cynthia J. Dodge, Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Diana K. Bock, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
Affirmed. See Jones v. State, 898 So. 2d 209 (Fla. 2d DCA 2005) (applying Fla. R.Crim. P. 3.800(b)(2) to preserve error regarding lack of written order that specified trial court's findings on probation violations).
FULMER, NORTHCUTT and VILLANTI, JJ., Concur.